Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 7, 2015

                                      No. 04-15-00114-CV

                       Hari Prasad KALAKONDA and Latha Kalakonda,
                                       Appellants

                                                v.

                                ASPRI INVESTMENTS, LLC,
                                         Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-16394
                          Honorable Karen H. Pozza, Judge Presiding


                                         ORDER

      Appellants’ motion for extension of time to file their brief is granted. Appellants’ brief is
deemed filed on August 6, 2015.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court